--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
 


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 15, 2015 (this
"Agreement"), by and between MELA Sciences, Inc. (the "Company"), a Delaware
corporation, and Michael R. Stewart ("Employee"), an individual.
W I T N E S S E T H:
Employee has been employed by the Company pursuant to an Employment Agreement
dated as of November 18, 2014 (the "Prior Agreement").  The parties desire to
enter into this Agreement to amend and restate the Prior Agreement so as to
provide for the continued employment of Employee by the Company and for certain.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:
1.            Term.  The initial term of Employee's employment by the Company
commenced on December 15, 2014 and shall end on December 14, 2017 (the "Initial
Term"), unless sooner terminated in accordance with Section 5 hereof.  Upon the
expiration of the Initial Term, Employee's employment with the Company hereunder
shall be extended for successive one-year periods unless either party provides
written notice to the other party at least 45 days prior to the end of the then
current term, of such party's election to terminate this Agreement at the end of
such then current term.  The period during which this Agreement is in effect is
hereafter referred to as the "Term."
2.            Duties and Services.  Employee agrees to serve the Company as its
President and Chief Executive Officer, reporting to the Board of Directors of
the Company and any authorized committee thereof (the "Board") or the designated
representative of the Board.  Employee shall have overall responsibility for the
business, strategy and operations of the Company.  Employee agrees to devote his
full and entire business time, attention, skill and efforts to perform services
for the Company and to faithfully and diligently discharge and fulfill his
duties hereunder to the best of his abilities and shall be engaged in other
business activities only to the extent that such other activities do not
materially interfere or conflict with his obligations to the Company hereunder. 
In no event shall Employee's other business activities violate his obligations
under Section 7 below.  The foregoing also shall not be construed as preventing
Employee from (a) with the prior consent of the Board, serving on civic,
educational, philanthropic or charitable boards or committees or on up to two
corporate boards (but not as chairman of the board), and (b) managing personal
investments, so long as such activities are permitted under the Company's Code
of Conduct and employment policies.  Exhibit A to this Agreement contains a list
of the other business and professional activities in which Employee is currently
engaged and have been approved to the extent set forth on Exhibit A.  Employee
shall perform his duties hereunder at the Company's principal offices, currently
located in Horsham, Pennsylvania, with travel to such other places and at such
times as the needs of the Company may from time-to-time dictate or be desirable.

--------------------------------------------------------------------------------



3.            Compensation.
(a)            During the Term, the Company agrees to pay or cause to be paid to
Employee, and Employee agrees to accept, a salary for all of Employee's services
at the rate of $375,000 per annum (the "Base Salary"), payable in accordance
with the Company's payroll practices and policies in effect from time to time
and subject to applicable withholding of income taxes, social security taxes and
other such other payroll deductions as are required by law or applicable
employee benefit programs.
(b)            With respect to each fiscal year of the Company during the
continued full-time employment of Employee hereunder, commencing with the 2015
fiscal year, Employee will be eligible to receive an annual cash bonus of up to
50% of Employee's Base Salary (a "Cash Bonus") based on the achievement of
certain performance-based targets and other objectives as may be established by
the Board based on annual Company budgets approved by the Board from time to
time; provided, however, that the Cash Bonus for the 2015 fiscal year shall be
calculated based on the Base Salary of $310,000 that was in effect under the
Prior Agreement.  The terms of Employee's Cash Bonus opportunity for each fiscal
year shall be separately communicated to Employee by the Board, after
consultation with Employee, prior to the commencement of such fiscal year.  Any
Cash Bonus allocable to Employee hereunder shall be earned by Employee if and
only if Employee remains actively employed on a full-time basis with the Company
and is otherwise in compliance with Employee's obligations under this Agreement
through the end of the fiscal year to which such Cash Bonus relates.  Any Cash
Bonus awarded to Employee hereunder will be payable in a single lump sum cash
payment, less applicable taxes and withholdings, not later than two and one-half
months after the end of the fiscal year to which it relates in accordance with
the Company's customary practices for annual bonus payments.
(c)            In addition to Employee's Base Salary and any Cash Bonus that may
be earned and payable hereunder, Employee shall be eligible to participate in
equity incentive programs established by the Company from time to time to
provide stock options and other equity-based incentives to key employees of the
Company in accordance with the terms of those programs.
4.            Employee Benefits; Vacation; Expenses.  During the Term:
(a)            Employee shall be entitled to participate, in accordance with the
terms and conditions thereof, in any standard group benefit plans maintained
generally for senior level employees of the Company, as the same may be in
effect or amended from time to time.  The foregoing, however, shall not be
construed to require the Company to establish any such plans, or to prevent the
Company from modifying or terminating any such plans once established.  In
addition to standard group benefit plans, during the Term the Company shall
reimburse Employee for his reasonable out-of-pocket costs of supplemental term
life insurance in the coverage amount of $1 million and a supplemental
disability policy with coverage limits common to Employee's salary level.
(b)            Employee shall be entitled to vacation at the rate of four weeks
per year, taken consecutively or in segments, subject to the effective discharge
of Employee's duties and responsibilities hereunder.  Vacation time will accrue
on a monthly basis during any such year,
2

--------------------------------------------------------------------------------



and any accrued vacation time not taken during the year in which it accrued
shall not have a cash value and may be rolled over to the following or any
subsequent year only to the extent permitted and in accordance with then current
Company policy.
(c)            The Company shall reimburse Employee for the reasonable and
necessary out-of-pocket business expenses incurred by Employee for or on behalf
of the Company in furtherance of the performance of Employee's duties hereunder
in accordance with the Company's policies as approved by the Board from time to
time, subject in all cases to the Company's requirements with respect to
reporting and documentation of such expenses.
(d)            The Company shall pay Employee an automobile allowance of $1,000
per month.
5.            Termination.
(a)            Notwithstanding anything to the contrary contained herein,
Employee's employment under this Agreement, as well as Employee's right to any
Base Salary, Cash Bonus and/or other benefits that thereafter otherwise would
accrue to Employee hereunder, shall terminate upon the earliest to occur of the
following events:
(i)            The death of Employee;
(ii)            The disability (as hereinafter defined) of Employee;
(iii)            In the event of Employee's voluntary decision to terminate his
employment with the Company, upon the date set forth therefor in a written
notice of such termination received by the Company from or on behalf of
Employee; provided that the termination date shall not be sooner than two weeks
following the Company's receipt of such notice;
(iv)            Upon written notice of such termination to Employee from or on
behalf of the Company or the Board (or at such later date specified therein) if:
(A) there shall be "Cause" (as hereinafter defined) or (B) Employee shall have
advised the Company or the Board of Employee's intention to terminate his
employment with the Company;
(v)            Upon a Change of Control (as defined in Section 5(d)) of the
Company unless the new controlling person or entity of the Company's business
and/or assets determines otherwise; or
(vi)            Upon written notice of such termination to Employee from or on
behalf of the Company or the Board, other than under a circumstance covered by,
or when facts exist that would comprise, any of clauses (i), (ii), (iii),
(iv) or (v) of this Section 5(a).
(b)            Employee shall be deemed to be under a "disability" for purposes
hereof, at the option of the Company by written notice to Employee, (i) if
Employee and the Board agree that Employee is disabled, or (ii) in the event
that Employee shall be unable to or shall fail to render and perform the
services required of Employee under this Agreement for 30 consecutive
3

--------------------------------------------------------------------------------



days or an aggregate of 60 days in any consecutive 12-month period because of
physical or mental incapacity or disability, such option to be exercisable by
the Company.
(c)            For purposes of this Agreement, the term "Cause" is defined as: 
(i) the conviction of Employee for a felony or a crime involving moral
turpitude; (ii) Employee's material violation of any written Company policy or
the material terms of this Agreement after written notice of such failure and
failure to cure within 20 business days; (iii) Employee's failure to follow a
lawful direction of the Board after written notice of such failure and failure
to cure within 20 business days; (iv) a breach by Employee of a fiduciary
responsibility owing to the Company or any of its affiliates; (v) Employee's
failure to perform such duties as are reasonably delegated or assigned to
Employee after written notice of such failure and failure to cure within 20
business days; (vi) drug or alcohol abuse by Employee, but only if Employee
fails to seek appropriate counseling or fails to complete a prescribed
counseling program to the reasonable satisfaction of the Board; and (vii) a
breach by Employee of Section 7 of this Agreement or any other obligation
relating to non-competition, non-solicitation of employees, customers, licensees
or licensors, confidentiality, or ownership and/or rights as to creations and/or
proprietary information or property, under any written agreement in effect from
time to time, in favor of the Company.
(d)            For purposes of this Agreement, the term "Change of Control" is
defined as:  (i) any "person," as such term is used in sections 13(d) and 14(d)
of Securities Exchange Act of 1934, as amended, (the "Exchange Act") becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company's then outstanding voting securities;
provided, however, that no Change of Control shall be deemed to occur by reason
of the acquisition of securities of the Company by one or more investors in the
Company in capital-raising transactions; (ii) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
outstanding capital stock of the Company; (iii) a merger or consolidation in
which the Company is a party and in which the stockholders of the Company before
such Change of Control do not retain, directly or indirectly, at a least
majority of the beneficial interest in the voting stock of the Company after
such transaction; or (iv) an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets.
(e)            Severance; Release.
(i)            In the event of, and only upon, the termination of the employment
of Employee under this Agreement pursuant to: (A) Section 5(a)(v) and either
(x) Employee has not been offered post-Change of Control employment by the
Company or any successor entity; or (y) if offered post-Change of Control
employment by the Company or any successor entity, Employee elects within a
period of 30 days after the date of the Change of Control to terminate his
employment because the position offered to Employee would result in a material
reduction in Employee's duties, authority or responsibilities as in effect
immediately prior to such Change of Control; provided, however, that a material
reduction shall not be deemed to have occurred upon a Change of Control of the
Company solely by virtue of the Company's having been acquired and made part of
a larger organization or operated as a subsidiary or division of a larger
company or organization and/or a change in Employee's title or reporting
structure, so long as
4

--------------------------------------------------------------------------------



such new duties and responsibilities are reasonably commensurate with Employee's
experience and there is no reduction in Employee's Base Salary, bonus
opportunity or other material term of this Agreement; or (B) Section 5(a)(vi):
then Employee shall be entitled to receive (I) his Base Salary and the amount of
any Cash Bonus, determined in accordance with Section 3(b), earned hereunder but
unpaid through the date of such termination, any benefits referred to in the
first sentence of Section 4(a) in which Employee has a vested right under the
terms and conditions of the employee benefit plan pursuant to which such
benefits were granted ("Vested Benefits"), and (II) (a) severance in an amount
equal to Employee's then current Base Salary for the Applicable Severance Period
(as defined below), payable in equal monthly installments, less applicable taxes
and withholdings, pursuant to the Company's normal payroll procedures over the
Applicable Severance Period as provided herein, and (b) provided Employee timely
elects, and remains eligible for, continued group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as "COBRA"), reimburse Employee, on a monthly basis upon presentation of
proof of payment by Employee, for COBRA premiums in an amount such that
Employee's net cost (after tax) for continued health insurance coverage is the
same as Employee's cost for such benefits as in effect on the date of
termination and such reimbursement shall continue until the earlier of:  (i) the
date that is 12 months after the date of termination, and (ii) the date Employee
becomes eligible for health benefits through another employer or otherwise
become ineligible for COBRA (the "Termination Benefits").  The term "Applicable
Severance Period" shall mean (x) in the case of a termination of employment
pursuant to clause (A) of this Section 5(e)(i), a period of 18 months, and (y)
in the case of a termination of employment pursuant to clause (B) of this
Section 5(e)(i), a period of 12 months.
(ii)            In the event that Employee's employment terminates under any
circumstance other than as described in clause (i) of Section 5(e), then the
Company shall not be obligated to make any Termination Benefits to Employee or
to provide any other severance, termination or similar payments or compensation
or benefits, regardless of any general or other policy, plan or practice as to
severance or employment termination in effect from time to time, other than Base
Salary and any Cash Bonus earned but unpaid through the date of such termination
and any Vested Benefits.
(iii)            Notwithstanding anything to the contrary set forth herein, the
obligation to pay any Termination Benefits is expressly conditioned upon the
execution by Employee and delivery to the Company of, and the effectiveness
(after the expiration of any and all revocation and cancellation periods and
rights) of, such separation agreement and general release from Employee, in such
form as shall be required by the Company (the "Release") and Employee has
returned all Company property and resigned from all positions with the Company
and any affiliated company.  In no event shall any Termination Benefits be
payable unless and until such separation agreement and general release becomes
effective and all statutory rights to rescind, revoke or terminate the same have
expired unexercised.
(iv)            Any severance payments due hereunder shall commence as soon as
administratively feasible within 60 days after Employee's termination of
employment provided Employee has timely executed and returned the Release
referred to in Section 5(e)(iii) and, if a revocation period is applicable,
Employee has not revoked the Release; provided, however, that if the 60-day
period begins in one calendar year and ends in a second calendar year, the
severance payments shall begin to be paid in the second calendar year.  On the
date that
5

--------------------------------------------------------------------------------



severance payments commence, the Company will pay Employee in a single lump sum
payment, less applicable taxes and withholding, the severance payments that
Employee would have received on or prior to such date but for the delay imposed
by the immediately preceding sentence, with the balance of the severance
payments to be paid as originally scheduled.  Solely for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), each
installment payment is considered a separate payment.  To the full extent
permitted by Code section 409A, it is intended that any severance amount shall
be exempt from the requirements of Code section 409A by reason of either (1) the
exemption set forth in Treas. Regs. 1.409A-1(b)(9)(iii) or (2) the short-term
deferral rule under Treas. Regs. 1.409A-1(b)(4).
(v)            Any Termination Benefits earned hereunder shall be in lieu of any
other claim for compensation whether under this Agreement, or under any wage
continuation law or at common law or otherwise, or any and all claims to
severance or similar payments or benefits which Employee may otherwise have or
make, except that Employee may still seek unemployment insurance without any
adverse consequence hereunder.  Without limiting any other rights or remedies
which the Company may have, the Company shall be under no obligation to pay any
Termination Benefits, and Employee shall immediately reimburse the Company in
full for any and all Termination Benefits paid to Employee hereunder if Employee
violates any of the provisions of Section 7.
(f)            Parachute Provisions.  Payments under this Agreement shall be
made without regard to whether the deductibility of such payments (or any other
payments) would be limited or precluded by Section 280G of the Code, and without
regard to whether such payments would subject Employee to the federal excise tax
levied on certain "excess parachute payments" under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the limitation or elimination of any amount payable under this
Agreement, then the amount payable under this Agreement will be reduced to the
extent necessary to maximize the Total After-Tax Payments.  The determination of
whether and to what extent payments under this Agreement are required to be
reduced in accordance with the preceding sentence will be made by the Company's
independent auditors.  In the event of any underpayment or overpayment under
this Agreement (as determined after the application of this Section 5(f)), the
amount of such underpayment or overpayment will be immediately paid by the
Company to Employee or refunded by Employee to the Company, as the case may be,
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.  For purposes of this Agreement, "Total After-Tax Payments" means
the total of all "parachute payments" (as that term is defined in Section
280G(b)(2) of the Code) made to or for the benefit of Employee (whether made
hereunder or otherwise), after reduction for all applicable federal taxes
(including, without limitation, the tax described in Section 4999 of the Code).
6.            Deductions and Withholding.  Employee agrees that the Company
shall be entitled to withhold from any and all payments required to be made to
Employee pursuant to this Agreement all federal, state, local and/or other taxes
which it determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect.
6

--------------------------------------------------------------------------------

7.            Restrictive Covenants.
(a)            For and in consideration of the rights of Employee under Sections
3, 4 and 5(e), the adequacy and sufficiency of which are hereby irrevocably
acknowledged by Employee, Employee agrees that Employee shall not, and shall not
permit any person or entity directly or indirectly controlled by Employee (alone
or together with others) (the "Employee Affiliates") to, directly or indirectly
(including, without limitation, through ownership, management, operation or
control of any other person or entity, or participation in the ownership,
management, operation or control of any other person or entity, or by having any
interest, as a stockholder, lender, investor, agent, consultant, employee,
partner or otherwise, in or with respect to any other person or entity) do any
of the following:
(i)            during the period of Employee's employment with the Company and
for 12 months following the date of termination of Employee's employment for any
reason (the "Restricted Period"), own, manage, operate, control, invest in,
participate in, provide consulting services to, or be involved or associated
with in any capacity, any person or entity that competes directly or indirectly
with the business conducted by the Company or proposed to be conducted by the
Company during the time Employee was employed by the Company or during the
Restricted Period, within the geographical areas in which the Company is doing
business or proposes to do business at the time of Employee's termination of
employment; provided that the foregoing shall not prohibit Employee and Employee
Affiliates from owning in the aggregate less than one percent of any class of
securities listed on a national securities exchange or traded publicly in the
over-the-counter market; Employee acknowledges that the Company conducts
business on a nationwide and international basis, that its sales and marketing
prospects are for expansion into national and international markets not
currently penetrated and that, therefore, the territorial and time limitations
set forth in this Section are reasonable and properly required for the adequate
protection of the business of the Company.
(ii)            during the Restricted Period, (A) solicit, encourage or entice
any client, customer, vendor, licensee, licensor, consultant or supplier of or
to the Company to cease to do business with, or to reduce or modify the business
such person or entity has done with or intends to do with, or to end, reduce or
modify any relationship or proposed relationship of such person or entity with,
the Company, or (B) interfere with, disrupt or attempt to disrupt or otherwise
jeopardize any relationship of the Company with any client, customer, vendor,
licensee, licensor, consultant or supplier or any other person or entity with
whom the Company has a business relationship;
(iii)            during the Restricted Period, encourage, entice or induce any
person who at the time of Employee's termination of employment or at any time
during the 18-month period immediately preceding such termination is or was an
employee of, or a consultant to, the Company to leave the employ of, or to
terminate any such consulting arrangement with, the Company, or, with respect to
any such employee or consultant who is then an employee of or consultant to the
Company, to become an employee of, or consultant to, any other person or entity,
or employ or retain any such person; or
(iv)            during the Restricted Period and at all times thereafter,
disparage, criticize or make statements which may be perceived as negative,
detrimental or injurious to the
7

--------------------------------------------------------------------------------



Company, or any of the management, owners, business, policies or practices of
the Company; provided that the Restricted Period and any additional periods
thereafter under this Section 7 shall be tolled and shall cease to run during
the period of any violation by Employee of any of Employee's agreements and
obligations under this Section 7.
Employee hereby confirms that his agreements set forth in this Section 7(a) are
his continuing obligations as set forth in Section 7(a) the Prior Agreement and
in consideration of the employment of employee pursuant to the Prior Agreement
and the additional agreements of the Company in this Agreement, including but
not limited to the rights of the Employee set forth in Sections 3(a) and
5(e)(i).
(b)            Employee acknowledges and agrees that Employee's employment by
the Company will necessarily involve Employee's understanding of and access to
trade secrets and confidential or proprietary information and property, and
personal information pertaining to the business and affairs of the Company, and
its licensors, clients, customers, licensees, consultants and suppliers of or to
any of them, including, without limitation, data, databases, know-how, trade
secrets, marketing plans and opportunities, cost and pricing information,
strategies, forecasts, licensee and customer lists, reports and surveys,
concepts and ideas, computer software, systems and programs (including source
code and documentation), and techniques and technical information, whether
acquired by, or provided or made available to, Employee before, on or after the
date of this Agreement by reason of Employee being or having been an employee of
the Company and Employee agrees to keep all such information confidential. 
Employee and the Company have entered into that certain Employee Confidentiality
and Invention Agreement dated as of December 15, 2014 (the "Confidentiality
Agreement") and attached to the Prior Agreement as Exhibit B, the terms and
conditions of which are incorporated by reference herein and made a part
hereof.  The terms and provisions of this Agreement shall control and govern in
respect of any conflict between the terms of this Agreement and the
Confidentiality Agreement.
(c)            Employee represents that his employment with the Company will not
violate or conflict with any obligations to any previous employer or other
party, including without limitation, obligations relating to nondisclosure,
proprietary information, non-competition and non-solicitation.
(d)            Because irreparable harm would be sustained by the Company in the
event that there is a breach by Employee of any of the terms, covenants and
agreements set forth in this Section 7, in addition to any other rights and
remedies that the Company may otherwise have, the Company shall be entitled to
obtain specific performance and/or injunctive relief against Employee from any
court of competent jurisdiction, without making a showing that monetary damages
would be inadequate and without the requirement of posting any bond or other
security whatsoever, in order to enforce or prevent any breach or threatened
breach of any of the terms, covenants and agreements set forth in this
Section 7.
(e)            Each of the obligations of Employee under this Section 7 shall
survive the termination of Employee's employment by the Company for any reason
whatsoever.
(f)            Employee acknowledges that: (i) the enforcement of any of the
restrictions on Employee or any other provisions contained in this Section 7
(the "Restrictive Covenants")
8

--------------------------------------------------------------------------------



against Employee would not impose any undue burden upon Employee; and (ii) none
of the Restrictive Covenants are unreasonable as to duration or scope.  If
notwithstanding the foregoing, any provision of this Agreement would be held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason
(including, without limitation, any provision which may be held unenforceable
because of the scope, duration or area of its applicability), unless narrowed by
construction, such provision shall, as to such jurisdiction, be construed as if
such invalid, prohibited or unenforceable provision had been more narrowly drawn
so as not to be invalid, prohibited or unenforceable (and the court making any
such determination as to any provision shall have the power to, and shall,
modify such scope, duration or area or all of them, and such provision shall
then be applicable in such modified form in such jurisdiction only).  If,
notwithstanding the foregoing, any provision of this Agreement would be held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason, such
provision, as to such jurisdiction, shall be ineffective to the extent of such
invalidity, prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement, or affecting the validity or enforceability of
such provision in any other jurisdiction.
(g)            In the event that Employee's employment with the Company is
terminated for any reason and Employee thereafter obtains employment or
engagement by another person or entity (a "Subsequent Employer"), Employee
agrees to advise such Subsequent Employer of Employee's continuing obligations
under this Agreement.
8.            No Conflicts.  Employee represents and warrants that Employee is
not party to any agreement, contract or understanding, whether of employment,
consultancy or otherwise, in conflict with this Agreement or which would in any
way restrict or prohibit Employee from undertaking or performing services for
the Company.  Employee hereby acknowledges that Employee has not foregone any
other opportunity, financial or otherwise, in connection with Employee's
execution and delivery of this Agreement or Employee's rendering of services to
the Company.
9.            Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
effective: (i) on the date of delivery, if delivered personally; (ii) on the
first business day following the date of dispatch if delivered by a recognized
next-day courier service; (iii) on the earlier of the fourth (4th) day after
mailing or the date of the return receipt acknowledgment, if mailed, by
certified or registered mail, return receipt requested, postage and fees
prepaid; or (iv) on the date of transmission (subject to written confirmation of
receipt), if sent by facsimile or e-mail .pdf to the other party hereto.  Any
such notice, if to Employee, shall be sent to Employee's address set forth on
the signature page hereto or Employee's principal residence address then known
to the Company, and, if to the Company, shall be sent to the Chairman of the
Board.  A copy of all notices sent by Employee to the Company pursuant to this
Agreement shall also be sent to Duane Morris LLP, 30 South 17th Street,
Philadelphia, PA  19103, Attn: Kathleen M. Shay.  Either party may change the
address to which notices, requests, demands and other communications hereunder
shall be sent by sending written notice of such change of address to the other
party in the manner hereinabove provided.
10.            Assignability and Binding Effect.  This Agreement shall inure to
the benefit of and shall be binding upon the heirs, executors, administrators,
successors and legal
9

--------------------------------------------------------------------------------



representatives of Employee, and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, but the obligations of Employee
may not be delegated or assigned.  Employee shall not be entitled to assign,
transfer, pledge, encumber, hypothecate or otherwise dispose of this Agreement,
or any of his rights hereunder, and any such attempted delegation or disposition
shall be null and void and without effect.  It is hereby acknowledged and agreed
that the Company shall have the right to assign all or any part of its rights in
respect of the covenants and agreements set forth in Section 7 of this Agreement
to one or more direct or indirect acquirors of any of the assets or business of,
or control of, the Company, and that this Agreement and all of the Company's
rights and obligations hereunder may be assigned or transferred by the Company
to and in such event may be assumed by any assignee of or successor to the
Company.
11.            Waiver and Compliance; Consents.  Except as otherwise provided in
this Agreement, any failure of either party to this Agreement to comply with any
obligation, covenant, agreement or condition herein may be waived by the other
party hereto only by written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.  Whenever this
Agreement requires or permits consent by or on behalf of a party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 11.
12.            Entire Agreement; Amendments.  This Agreement amends, restates
and supersedes the Prior Agreement as of the date hereof.  This Agreement and
the Confidentiality Agreement referenced herein sets forth the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and is expressly intended to supersede any and all prior agreements,
arrangements and understandings, written or oral, relating to the subject matter
hereof.  With respect to the subject matter hereof, no representation, promise
or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.  This Agreement shall
not be altered, modified, amended or terminated except by written instrument
signed by each of the parties hereto.
13.            Headings, Construction, Interpretation.  The captions and section
headings contained in this Agreement are for convenience of reference only, do
not form a part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed followed by the
words "without limitation." When used in this Agreement, words such as "herein",
"hereinafter", "hereof", "hereto", and "hereunder" shall refer to this Agreement
as a whole, unless the context clearly requires otherwise.  The use of the words
"either" and "any" shall not be exclusive.
14.            Code Section 409A.  This Agreement shall be interpreted and
administered to the extent practicable in a manner consistent with the following
statement of intent: All benefits and compensation payable to Employee pursuant
to this Agreement are intended to be exempt from the definition of "nonqualified
deferred compensation plan" or "deferral of compensation" under Code
Section 409A in accordance with one or more exemptions available under the
Treasury
10

--------------------------------------------------------------------------------



Regulations promulgated under Code Section 409A.  To the extent that any benefit
or payment is or becomes subject to Code Section 409A, this Agreement is
intended to comply with the requirements of Code Section 409A as applicable to
such benefit or payment.
15.            Governing Law; Venue.  This Agreement and the legal relations
among the parties shall be governed by the internal laws of the Commonwealth of
Pennsylvania, without regard to principles of conflict of laws.  Any litigation
arising in connection with or related to this Agreement or any of the subject
hereof shall be tried solely by and in the United States District Court for the
Eastern District of Pennsylvania, provided that, if such litigation shall not be
permitted to be tried by such court, then such litigation shall be held solely
in the state courts of Pennsylvania sitting in Montgomery County.  Each party
hereto irrevocably consents to and confers personal jurisdiction on the United
States District Court for the Eastern District of Pennsylvania, or, if (but only
if) the litigation in question shall not be permitted to be tried by such court,
on the state courts of Pennsylvania sitting in Montgomery County, and expressly
waives any objection to the venue of such court, as the case may be, and any
argument that any case filed should be transferred to a more convenient forum.
16.            Mutual Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THIS AGREEMENT, OR THE EMPLOYMENT OF EMPLOYEE, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  EACH PARTY HERETO AGREES THAT EITHER
OF THEM MAY FILE A COPY OF THIS AGREEMENT UNDER SEAL WITH THEY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT BETWEEN THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
17.            Knowing and Voluntary Agreement.  The parties to this Agreement
acknowledge and agree that each of them has had a full and fair opportunity to
carefully read and review the terms and provisions of this Agreement and consult
with their own attorney concerning the meaning and effect of this Agreement.  By
executing this Agreement, each of the parties hereto represents, acknowledges,
and agrees that such party fully understands his or its right to discuss all
aspects of this Agreement with his or its own attorney, that to the extent he or
it wanted to talk to his or its attorney he or it has availed herself or itself
of that right, that he or it has carefully read and fully understands all the
provisions of this Agreement, and that he or it is knowingly and voluntarily
entering into this Agreement and signing it of his or its own free will.
18.            Interpretation.  In the event any ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.  No provision of this Agreement shall be construed against
either party on the grounds that such party or its counsel drafted that
provision.
19.            Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All counterparts shall be construed together and shall
constitute one Agreement.  This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine
11

--------------------------------------------------------------------------------



or electronic transmission, shall be treated in all manner and respects as an
original Agreement and shall be considered to have the same binding legal effect
as if it were the original signed version thereof delivered in person.  At the
request of either party hereto the other party hereto shall re-execute original
forms thereof and deliver them to such requesting party.  No party hereto shall
raise the use of a facsimile machine or electronic transmission to deliver a
signature or the fact that any signature was transmitted or communicated through
the use of facsimile machine or electronic transmission as a defense to the
formation of a contract and each such party forever waives any such defense.
(Signature page follows.)
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.





   
COMPANY:
     
MELA SCIENCES, INC.
   
By:
  /s/ Jeffrey F. O'Donnell      
Jeffrey F. O'Donnell,
     
Chairman of the Board
 






   
EMPLOYEE::
     
MELA SCIENCES, INC.
        /s/ Michael R. Stewart      
Michael R. Stewart
             
Address:
     
 
3930 RuckmanWay
Doylestown, PA 18902
 
 







13

--------------------------------------------------------------------------------

EXHIBIT A
Other Activities
Board of Directors of Polymerx



 
 
 
 
A - 1

--------------------------------------------------------------------------------